DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on January 26, 2022.
Claims 1, 3-10, and 12-19 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Tinsley on March 3, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
	receiving, at a serving base station from a neighboring base station, an uplink measurement report based on uplink signal quality measurements taken by the neighboring base station on an uplink signal transmitted by an aerial vehicle user equipment device (AV-UE) being served by the serving base station;
of a Physical Uplink Shared Channel (PUSCH) to be used by the AV-UE for uplink data transmissions, the allocating based at least partially on the uplink measurement report received from the neighboring base station; and
transmitting, from the serving base station to the neighboring base station via an air interface, scheduling assignment information identifying the communication resources that were allocated to the AV-UE.

2.	(Canceled)

3.	(Original) The method of claim 1, further comprising:
selecting the communication resources based on downlink measurement reports sent by the AV-UE.

4. 	(Previously Presented) The method of claim 1, further comprising:
transmitting, by the AV-UE, scheduling assignment information regarding the communication resources to the neighboring base station.

5.	(Original) The method of claim 4, wherein transmitting scheduling assignment information comprises adding at least one of the following to a transmission of the scheduling information: a preamble, an additional reference signal, an extended cyclic prefix, and a timing advance.

6.	(Previously Presented) The method of claim 1, further comprising:
transmitting, by the AV-UE, a sounding reference signal (SRS) to the neighboring base station; and
decoding, by the neighboring base station, the SRS to obtain scheduling assignment information regarding the communication resources to be used by the AV-UE for uplink data transmissions.

7.	(Original) The method of claim 6, wherein transmitting the SRS comprises:


8.	(Original) The method of claim 6, wherein transmitting the SRS comprises:
	transmitting a specific sequence that implicitly conveys information regarding the communication resources that will be used for an upcoming uplink data transmission.

9.	(Previously Presented) The method of claim 1, further comprising:
mitigating, by the neighboring base station, interference from the AV-UE uplink data transmissions.

10. 	(Currently Amended) A serving base station comprising:
	a receiver configured to receive, from a neighboring base station, an uplink measurement report based on uplink signal quality measurements taken by the neighboring base station on an uplink signal transmitted by an aerial vehicle user equipment device (AV-UE) being served by the serving base station;
a controller configured to allocate, based at least partially on the uplink measurement report received from the neighboring base station, communication resources to be used by the AV-UE for uplink data transmissions, the communication resources being specific communication resources of a Physical Uplink Shared Channel (PUSCH); and
a transmitter configured to transmit, to the neighboring base station via an air interface, scheduling assignment information identifying the communication resources that were allocated to the AV-UE.


11.	(Canceled)

12.	(Previously Presented) The serving base station of claim 10, wherein the controller is further configured to select the communication resources based on downlink measurement reports sent by the AV-UE.


a transmitter configured to transmit an uplink signal to a neighboring base station configured to transmit, to a serving base station serving the AV-UE, an uplink measurement report based on uplink signal quality measurements taken by the neighboring base station on the uplink signal, the serving base station configured to allocate, based at least partially on the uplink measurement report received from the neighboring base station, communication resources to be used by the AV-UE for uplink data transmissions, the communication resources being specific communication resources of a Physical Uplink Shared Channel (PUSCH); and
a receiver configured to receive, from the serving base station, scheduling assignment information, sent to both the AV-UE and the neighboring base station, the scheduling assignment information identifying the communication resources that were allocated to the AV-UE.

14.	(Previously Presented) The AV-UE of claim 19, wherein the transmitter is further configured to add at least one of the following to a transmission of the scheduling assignment information: a preamble, an additional reference signal, an extended cyclic prefix, and a timing advance.

15.	(Previously Presented) The AV-UE of claim 13, wherein the transmitter is further configured to transmit a sounding reference signal (SRS) to the neighboring base station, the neighboring base station configured to decode the SRS to obtain scheduling assignment information regarding the communication resources to be used by the AV-UE for uplink data transmissions.

16.	(Previously Presented) The AV-UE of claim 15, wherein the transmitter is further configured to transmit the SRS using a set of subcarriers that will be used for an upcoming uplink data transmission.

17.	(Previously Presented) The AV-UE of claim 15, wherein the transmitter is further configured to transmit a specific sequence that implicitly conveys information regarding the communication resources that will be used for an upcoming uplink data transmission.



19.	(Previously Presented) The AV-UE of claim 13, wherein the transmitter is further configured to transmit scheduling assignment information regarding the communication resources to the neighboring base station.

20. 	(Canceled). 

21.	(Canceled).

22.	(Canceled).

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed January 26, 2022, with respect to prior art rejection of claims 1-18 have been fully considered and are persuasive in view of Examiner’s Amendment.  The prior art rejection of claims 1-18 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-10, and 12-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method comprising:

allocating, by the serving base station, communication resources of a Physical Uplink Shared Channel (PUSCH) to be used by the AV-UE for uplink data transmissions, the allocating based at least partially on the uplink measurement report received from the neighboring base station; and
transmitting, from the serving base station to the neighboring base station via an air interface, scheduling assignment information identifying the communication resources that were allocated to the AV-UE.
Vajapeyam et al. (US 2013/0121186 A1) discloses a macro cell base station (serving base station) sending uplink scheduling information to inform pico cell base stations (neighboring base stations) whenever any macro UE is scheduled for data transmission on the uplink (see ¶ 47).
Xu et al. (US 2017/0064587 A1) discloses (1) a source eNB (serving base station) measuring uplink RSRP of a UE that is served by the source eNB and triggering a target eNB (neighboring base station) to measure uplink RSRP of the UE (see step 701 in FIG. 7 and ¶ 103), (2) the target eNB measuring the uplink RSP of the UE and sending the uplink RSRP of the UE to the source eNB (i.e., the serving base station receiving measurement report, see step 702 in FIG. 7 and ¶ 107), (3) the source eNB determining whether to handover the UE to the target eNB (i.e., the serving base station allocation the neighboring base station [communication resource] to be used by the UE for uplink transmission, see step 703 in FIG. 7 and ¶ 112), and (4) in response 
However, the prior arts of record do not disclose, alone or in combination, allocating, by the serving base station, communication resources of a Physical Uplink Shared Channel (PUSCH) to be used by the AV-UE for uplink data transmissions, the allocating based at least partially on the uplink measurement report received from the neighboring base station; and transmitting, from the serving base station to the neighboring base station via an air interface, scheduling assignment information identifying the communication resources that were allocated to the AV-UE.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3-9 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 10 and 12-19, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419
Hoon James Chung
Primary Examiner
Art Unit 2474